                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA


                              WESTERN DIVISION



EUGENE T. HOLLOW HORN BEAR,                          5:18-CV-05065-JLV


                   Petitioner,


                                              ORDER DENYING PETITIONER’S
                                              MOTION FOR APPOINTMENT OF
       vs.
                                                      COUNSEL


DENNIS DAUGAARD, MARTY                                   Docket No. 7
JACKLEY, WARDEN BRENT FLUKE,
LARA R. ROETZEL,


                   Respondents.



                                 INTRODUCTION

      This matter is pending pursuant to the pro se habeas petition filed by

petitioner Eugene T. Hollow Horn Bear. See Docket No. 1. The court has

ordered Mr. Hollow Horn Bear’s petition to be served on respondents and

ordered respondents to file a response to that petition, as well as a response to

Mr. Hollow Horn Bear’s motion to amend or correct his petition. See Docket

No. 6. Mr. Hollow Horn Bear now moves this court for appointment of counsel.

See Docket No. 7. This matter has been referred to this magistrate judge
pursuant to 28 U.S.C. § 636(b)(1)(A) & (B) and the October 16, 2014, standing

order of the Honorable Jeffrey L. Viken, Chief United States District Judge.

                                  DISCUSSION

      This habeas corpus matter is pending pursuant to 28 U.S.C. § 2254. See

Docket No. 1.1 “There is no recognized constitutional right under the Sixth

Amendment for the appointment of counsel in habeas corpus cases.” Hoggard

v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). Because a habeas action is civil

in nature, the Sixth Amendment right to counsel applicable in criminal

proceedings does not apply. Id.


      The statutory basis for the appointment of counsel in a habeas case is

found at 18 U.S.C. § 3006A(a)(2)(B) and Rules 6(a) & 8(c), Rules Governing

Section 2255 Cases in United States District Courts, 28 U.S.C. foll. § 2255.

Those statutes provide in relevant part:


            18 U.S.C. § 3006A(a)(2)(B):
            (2)   Whenever the United States magistrate judge or
                  the court determines that the interests of justice
                  so require, representation may be provided for
                  any financially eligible person whoB



1 Mr. Hollow Horn Bear’s motion to amend or correct his petition would remove
the reference to § 2254. See Docket No. 5. However, the court has not yet
ruled on that motion, so for the time being, the court construes this matter to
fall under the purview of § 2254. Mr. Hollow Horn Bear is currently being held
in the custody of the state of South Dakota pursuant to a judgment of
conviction of a state court. See Docket No. 1. “Prisoners cannot avoid the . . .
rules [governing § 2254 cases] by inventive captioning . . . [T]he name makes
no difference. It is substance that controls.” Curry v. United States, 507 F.3d
603, 604 (7th Cir. 2007).


                                       2
                   **
                   (B) is seeking relief under section 2241, 2254, or
                   2255 of title 28
            Rule 6(a):
            If necessary for effective discovery, the judge must
            appoint an attorney for a petitioner who qualifies to
            have counsel appointed under 18 U.S.C. ' 3006A.
            Rule 8(c):
            If an evidentiary hearing is warranted, the judge must
            appoint an attorney to represent a petitioner who
            qualifies to have counsel appointed under 18 U.S.C. '
            3006A . . . These rules do not limit the appointment of
            counsel under ' 3006A at any stage of the proceeding.
      The appointment of counsel in a habeas case is discretionary when no

evidentiary hearing is necessary. Hoggard, 29 F.3d at 471 (citations omitted).

In this case, it is unknown whether an evidentiary hearing will be held because

respondents have yet to file their response to Mr. Hollow Horn Bear’s initial

pleading.


      “In exercising its discretion, the district court should consider the legal

complexity of the case, the factual complexity of the case, and the petitioner’s

ability to investigate and present his claims, along with any other relevant

factors.” Id. Most importantly, “where the issues involved can be properly

resolved on the basis of the state court record, a district court does not abuse

its discretion in denying a request for court-appointed counsel.”


      At present, there does not appear in the record facts or law which would

support the court’s discretionary appointment of counsel to represent




                                        3
Mr. Hollow Horn Bear. Should this change as the case develops, Mr. Hollow

Horn Bear can file a motion to appoint counsel at that juncture.

                                  CONCLUSION

      Based on the foregoing law, facts and analysis, it is hereby

      ORDERED that the motion for appointment of counsel [Docket No. 7]

filed by petitioner Eugene T. Hollow Horn Bear is denied.

                        NOTICE OF RIGHT TO APPEAL


      Pursuant to 28 U.S.C. § 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. § 636(b)(1)(A),

unless an extension of time for good cause is obtained. See FED. R. CIV. P.

72(a); 28 U.S.C. § 636(b)(1)(A). Failure to file timely objections will result in

the waiver of the right to appeal questions of fact. Id. Objections must be

timely and specific in order to require review by the district court. Thompson

v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black, 781 F.2d 665 (8th Cir.

1986).


      DATED this 2nd day of October, 2018.
                                       BY THE COURT:



                                       VERONICA L. DUFFY
                                       United States Magistrate Judge



                                         4
